Gunter, Justice.
This appeal is from a judgment awarding temporary alimony to the appellee-wife. The appellant’s contention is that the trial court’s award of temporary alimony is excessive and that there is no evidence in the record to support the amount awarded.
The trial court’s judgment ordered appellant to pay as temporary alimony the sum of seventy-five dollars per week and house payments or rent payments on a residence. Mathematically this works out as total temporary alimony at the rate of $131.30 per week. The evidence shows that the appellant’s weekly earnings are only $150 per week. However, there is no evidence in the record showing total assets and total liabilities of the appellant; and in the absence of such evidence, this court cannot determine or hold that the trial court abused its discretion in ordering the payment of temporary alimony in the amount of $131.30 per week.

Judgment affirmed.


All the Justices concur, except Ingram, J., who 
*472
dissents.

Submitted July 13, 1973
Decided November 29, 1973.
W. M. Mathews, Jr., for appellant.
H. G. McBrayer, Jr., for appellee.